DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



1. Formal Matters
Claims 1-8, 10-14, 16, 24, 27, 28, 31 and 32 are the subject of this Office Action.



2. References
The cited reference is available online. However, if Applicants are unable to obtain a copy, they may contact the Examiner.




3. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8, 10-14, 16, 24, 27, 28, 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the G115 9 and 2 chains and mutations found on page 43, does not reasonably provide enablement for engineered T cells comprising the genus of 9 and 2 receptors recited in claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was alluded to in the previous Office Action. However, it appears to focus only on functional fragments. Therefore, a new rejection is being made and, accordingly, this Office Action is being made non-final. 
	As can be seen from paragraphs [0004] – [0008] of the specification, producing T-cells expressing 92 TCRs has been suggested and even performed. Applicants have stated that there are issues with such constructs (e.g. heavily impaired activity in cancer patients) and that there is little knowledge regarding how these receptors mediate activity against tumor cells. Applicants have appeared to identify the CDR3 regions of these chains as playing an important role in the claimed function. However, the only guidance and working examples of any such receptors can be found on page 43 and, given this, it is not predictable to the artisan what other changes can be made in order to meet the limitations of the claims, especially in view of Applicants statements that the prior art is essentially unpredictable. Regarding new claims 31 and 32, as Applicants point out in their response, Figure 8 identifies a region that can be used and, therefore, some guidance and working examples are provided. However, these are limited to amino acids 109-111 for the gamma chain and 108-112 for the delta chain and claims 31 and 32 recite a percent identity over the entire CDR3 region, which would be outside of this core structure. Applicants further argue that CTE, alanine mutations and other modest modification to the TCR backbone can mediate improved functional avidity and stability. However, again, other than this general guidance, the working examples do not support the breadth of the claims which require the recited function.
	In addition to the above-cited paragraphs, Castella et al. (reference 16 on the IDS dated 10/8/20) as well as Sturm et al. (see attached PTO-892) teach the use of 92 TCRs, further showing that these constructs were known in the prior art and the motivation for their use. However, again, the small number of examples in the instant genus does not sufficiently guidance, especially in view of the prior art.
	Therefore, undue experimentation would be required to perform the claimed invention.





4. Claim Rejections - 35 USC § 102 and 102/103
	Both rejections have been withdrawn in view of the submission of the Declaration under 37 CFR 1.131.
5. Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	The rejections over all three patents (9,891,211; 10,578,609 and 10,324,083) have been maintained for the reasons already of record. Applicants ask that these rejections be held in abeyance.





6. Conclusion
	No claim is allowable.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647